          Case 1:18-cv-02718-RDM Document 87 Filed 07/02/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA
 O.A., et al.,                                  )
                                                )
 and                                            )
                                                )
 S.M.S.R., et al.,                              )
                                                )
                 Plaintiffs,                    )
                                                )
 v.                                             )        Civil Action Nos. 1:18-2718, 1:18-2838
                                                )
 DONALD J. TRUMP, in his official               )
 capacity, et al.,                              )
                                                )
                 Defendants.                    )
                                                )

DEFENDANTS’ RESPONSE TO DOCUMENT TITLED “SUPPLEMENTAL STATEMENT
  OF MATERIAL FACTS NOT IN GENUINE DISPUTE” FILED BY O.A. PLAINTIFFS


        Defendants provide the following response to the June 27 document titled “Supplemental
Statement of Material Facts not in Genuine Dispute” filed by the O.A. Plaintiffs, ECF 85.
        Plaintiffs assert that “G.R.’s bond appeal was already moot at the time the Government
submitted its [supplemental] brief” because “G.R. had been granted asylum on April 1, 2019 and was,
as a result, no longer in custody,” and they also state that G.R.’s bond appeal is no longer pending as
of June 20, 2019, when G.R.’s motion to withdraw her bond appeal was granted. ECF 85 at 1. But this
status update relating to G.R.’s bond appeal is irrelevant because G.R. has been granted asylum and
the deadline for any appeal of her grant of asylum has already passed. See 8 C.F.R. § 1003.38(b)
(providing for a 30-day appeal deadline of a decision rendered by an immigration judge). Because G.R.
was granted asylum, her challenges to the asylum rule in this case are moot: there is no case or
controversy concerning the standards that will govern her eligibility for asylum. See, e.g., Lora v.
Shanahan, 719 F. App’x 79, 80 (2d Cir. 2018) (“Once cancellation of removal was granted to Petitioner
[] the case no longer presented an actual dispute between the parties, rendering the case moot.”) (citing
Lewis v. Cont’l Bank Corp., 494 U.S. 472, 477-78 (1990)). For the same reasons, G.R. also lacks any



                                                    1
           Case 1:18-cv-02718-RDM Document 87 Filed 07/02/19 Page 2 of 3




cognizable injury to give her Article III standing. See Lujan v. Defenders of Wildlife, 504 U.S. 555,
560-61 (1992); see also ECF 66 at 39-41.
       Plaintiffs are also mistaken in their assertion that D.R. and P.R. “remained in expedited removal
until ordinary removal proceedings were commenced with the filing of the NTA.” ECF 85 at 2. D.R.
and P.R. each received positive credible fear determinations on December 18, 2018, which means that
they ceased to be subject to expedited removal proceedings by operation of law on that date. See 8
C.F.R. § 208.30(f). While their removal proceedings under 8 U.S.C. § 1229a formally “commenced”
as of the date they were issued NTAs, they were nonetheless no longer subject to any expedited removal
process and instead subject to full removal proceedings as of the date they received positive credible
fear determinations. See Defs. Supplemental Brief at 1 & n.1. In any event, as Defendants explained,
id. at 3-4 (collecting cases), “[r]egardless of the fact that Defendants issued the NTA charging [some
Plaintiffs] with removability after the commencement of this action, the pendency of removal
proceedings now means that [those Plaintiffs’] claims are not ripe for this Court’s review.” Ansaldo v.
United States, No. 16-cv-328-CMA, 2018 WL 1084144, at *2-3 (D. Colo. Feb. 28, 2018); see, e.g.,
Cabaccang v. USCIS, 627 F.3d 1313, 1317 (9th Cir. 2010) (“after-arising events,” including “the
subsequent initiation of removal proceedings,” “can defeat jurisdiction by negating the ripeness of a
claim”).




                                                  2
         Case 1:18-cv-02718-RDM Document 87 Filed 07/02/19 Page 3 of 3



       Dated: July 2, 2019                            Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      WILLIAM C. PEACHEY
                                                      Director

                                                      EREZ REUVENI
                                                      Assistant Director

                                                      /s/ Kathryne M. Gray___________
                                                      KATHRYNE M. GRAY
                                                      Trial Attorney
                                                      U.S. Department of Justice
                                                      Civil Division
                                                      Office of Immigration Litigation
                                                      District Court Section
                                                      P.O. Box 858, Ben Franklin Station
                                                      Washington, DC 20044
                                                      (202) 305-7386
                                                      kathryne.m.gray@usdoj.gov

                                                      Attorneys for Defendants




                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 2, 2019, I electronically filed the foregoing document with the
Clerk of the Court for the United States Court of for the District of Columbia by using the appellate
CM/ECF system. Counsel in the case are registered CM/ECF users and service will be accomplished
by the appellate CM/ECF system.

                                                      /s/ Kathryne M. Gray_____
                                                      KATHRYNE M. GRAY
                                                      U.S. Department of Justice




                                                 3
